The Attorney                General of Texas
                                         October    2,    1979
MARK WHITE
Attorney General

                   Honorable Cecil Mackey, President            Opinion No. Mw-6 2
                   Texas Tech University
                   P. 0. Box 4641                               Re: Sale of land by Texas Tech
                   Lubbock, Texas 79409                         University.

                   Dear Mr. Mackey:

                          You inform us that real estate belonging to Texas Tech University was
                   leased in 1977 to the current tenant under a lease purchase contract with an
                   option to purchase.     The lease purchase arrangement was advertised in a
                   local paper for one week and the bid opening was scheduled for a few days
                   later.    The property was leased to the highest bidder with the option to
                   purchase conditioned upon the passage of legislation authorizing conveyar!ce
                   of the property in question by the Chairman of the Board of Regents. The
                   sixty-sixth legislature   enacted Senate Bill 213 authorizing sale of the
                   property “only after advertisement    in at least two issues of a newspaper
                   published in the county in which ‘the land is located, the first such
                   publication to be made at least 30 days in advance of the sale date.” The
                   advertisement is to call for sealed bids and provide for sale to the highest
                   bidder.    You ask whether the Board of Regents must rebid the property
                   before selling it or whether it may convey the property to the current lessee
                   without advertising the sale.

                           The power of the state to dispose of its property is vested in the
                   legislature  and may be exercised bv agents of the state only under
                   legislative authorization.  Conley v. Daugh‘iers of the Republic, 156 S.W. 197
                   (Tex. 1913); see also Lorino v. Crawford Packing Co., 175 S.W.2d 410 (Tex.
                   1943); Attorney General Opinions C-207 (1964); V-320 (1947). Prior to the
                   enactment of Senate Bill 213 the regents had certain specific powers with
                   respect to the lease or ‘conveyance of University lands, (see Educ. Code
                   SS 109.44, 109.45, 109.46, 109.48) but no statute authorized them to sell the
                   land in question.      The lease-purchase   contract recognizes this lack of
                   authority, since it conditions the purchase option on the enactment of
                   legislation authorizing conveyance of the land for the stated consideration.

                         The recently enacted Senate Bill 213 is the only legislative authoriza-
                   tion for the sale of this land. Its terms must be strictlv COmDlied with. See
                                    404 S.W.2d 296 (Tex. 1966); Wilson v. County of Calhoun, 489
                   %&k%%ex.            Civ. App. - Corpus Christi 1972, writ ref’d n.r.e.);



                                                     p.   195
Honorable Cecil Mackey       -   Page Two   (NW-62 1



Attorney General Opinion C-760 (1966). The Board of Regents          must rebid the land and
otherwise comply with the ~requirements of Senate Bill 213.

       The contingent purchase option granted in the 1977 contract is unenforceable
because no legislation has been enacted which authorizes sale of the land on the contract
terms. The Regents had no authority in 1977 to bind the state to dispose of the property in
accordance with the lease purchase contract.      See State v. Ragland Clinic-Hospital, 159
S.W.2d 105 (Tex. 1942). Thus. the enactmentofsenate           BIB 213 does not impair the
obligation of a contract enteredinto by the state. -See Tex. Const. art. I, S 16.

                                       SUMMARY

           The Board of Regents of Texas Tech University must comply with
           the terms of Senate Bill 213 in order to sell the land to which it
           relates.




                                                 MARK     WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR..
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Martha AIlen
David B. Brooks
Susan Garrison
William G Reid
Bruce Youngblood




                                            P.     196